1
2
3
4
5
6
7
8
9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                              Case No. CV 18-2371 SJO (MRW)
13   KEITH RYAN REESE,
14                     Petitioner,
                                              ORDER ACCEPTING FINDINGS
15                v.                          AND RECOMMENDATIONS OF
                                              UNITED STATES MAGISTRATE
16   FOX, Warden,                             JUDGE
17                     Respondent.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the records
21   on file, the Report and Recommendation of the United States Magistrate Judge,
22   Petitioner’s objections, and the Supplemental Statement of Decision. Further,
23   the Court engaged in a de novo review of those portions of the Report to which
24   Petitioner objected. The Court accepts the findings and recommendation of the
25   Magistrate Judge.
26
27
28
1          IT IS ORDERED that Judgment be entered denying the petition and
2    dismissing this action with prejudice.
3
4
     DATE: May 9, 2019.
5
6                                  ________________________________________
                                   HON. S. JAMES OTERO
7
                                   SENIOR UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
